PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/700,443
Filing Date: 11 Sep 2017
Appellant(s): Chauvet et al.



__________________
Daniel G. Nguyen, Reg. No. 42,933
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/05/2021.

(1) Real Party in Interest
	A statement identifying by name the real party in interest is contained in the brief.
(2) Related Appeals and Interferences
	There are no related proceedings as defined in 37 CFR 41.37(c)(1)(ii)
(3) Summary of Claimed Subject Matter
A summary of the subject matter of the application is contained in the brief and accurately summarizes the subject matter of the application with the exception of one key feature that is not supported by the disclosure as originally filed. Of particular pertinence to the instant proceedings, Appellant’s summary describes “Once created, it is the virtualized automation control system or portion thereof, not a conventional automation control system, that is then used to control, in real time, operation of at least one physical automation control system component. In other words, the virtualized automation control system or portion thereof operates in place of the conventional, physical automation control system or portion thereof. Para. [0054]” Brief pg. 3.
Not only is this not supported by ¶ [0054], real-time control of physical automation control systems by virtualized automation control systems is not supported by the instant disclosure as originally filed as will be demonstrated in response to arguments below.

(4) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Final Office action dated 07/08/2020 from which the appeal is taken is being maintained by the examiner. The following ground(s) of rejection are applicable to the appealed claims:

Claims 1-18 and 43-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claims 1, 3, 11, 13, 16, 18 and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Bose et al. GB2521376A (hereafter Bose) in view of Arora et al. Pub. No. US 2015/0043382 A1 (hereafter Arora) in view of Gong et al. Pub. No. US 2017/0034318 A1 (hereafter Gong).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bose in view of Arora in view of Gong as applied to claims 1, 3, 11, 16, 13, 18 and 45-46 above and in further view of Kielhofner et al. Pat. No. US 9,106,511 B1 (hereafter Kielhofner).
Claims 4-10, 12, 43-44 and 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over Bose in view of Arora in view of Gong as applied to claims 1, 3, 11, 13, 16, 18 and 45-46 above and in further view of Asenjo et al. EP2801942A1 (hereafter Asenjo).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bose in view of Arora in view of Gong as applied to claims 1, 3, 11, 13, 16, 18 and 45-46 above and in further view of Bagepalli et al. Pub. No. US 2013/0163606 A1 (hereafter Bagepalli).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bose in view of Arora in view of Gong as applied to claims 1, 3, 11, 13, 16, 18 and 45-46 above and in further view of Jacobson et al. Pub. No. US 2011/0191788 A1 (hereafter Jacobson).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bose in view of Arora in view of Gong as applied to claims 1, 3, 11, 13, 16, 18 and 45-46 above and in further view of Portolani et al. Pat. No. US 9,100,350 B2 (hereafter Portolani).

(5) Response to Argument
In Appeal Brief, Appellant argues in substance:
A. The Office rejected claim 1 under 35 U.S.C. § 112(1) because the limitation “controlling operation of at least one physical automation control system component in real time” allegedly lacks written description support in the specification…In the present case, the specification clearly describes the real-time control aspects recited in the claims, and in more than sufficient detail for one skilled in the art to reasonably conclude that the inventor had possession of the claimed invention. In paragraph [0045], for example, the specification explains how “an application with critical timing constraints can be deployed on a compute resource that is in close proximity to the field device it controls to reduce the impact of latency through network and/or other delays....” In paragraph [0058], the specification explicitly discloses real-time control of sensors and actuators:
… In other words, the time sensitive layer 330 ensures that time sensitive control/data traffic from LI and L2 layers are managed to meet latency and/or reliability requirements ....
Even more explicitly, in paragraph [0198], the specification discloses real-time control of a cheese slicing production line:
[0198] … Coordinating the rapid movement of the blade with the movement of the cheese block is time sensitive. Thus, any delay in transferring control of the cheese slicing process from one compute node to another can negatively impact the process (e.g., produce cheese slices of non-uniform weights). In view of these problems, in accordance with some embodiments, the transfer of control from one compute node to another can occur via a bumpless transfer that respects the time sensitivity of application processes… 
There can be little dispute that paragraph [0198] discloses real-time control of the operation of at least one physical automation control system component (rotating blade moving at a high speed). In that paragraph, a virtual automation controller (compute node) controls the high-speed slicing of a block of Swiss cheese based on the number of holes in the cheese. A person of ordinary skill in the art would immediately understand that such control must be done in real time, else the slices of cheese will have non-uniform weights. The person would additionally understand that it is important to be able to transfer control from one compute node to another compute node as quickly and seamlessly as possible, for example, in under 1 ms, so the second compute node can continue slicing uniform cheese.
Further evidence of real-time control of physical system components can be found in paragraph [0053], which discloses deploying configuration and automation function/application on the fly through the use of virtualization. Such on-the-fly deployment points to timing being a critical control parameter. Paragraph [0046] discloses the use of Time Sensitive Networking (TSN), which enables “real time control throughout the network.” Brief pg. 10-12.

With regard to point (1. A.), Examiner respectfully disagrees with Appellant.
Appellant relies heavily on arguments that their inventive concept hinges on the criticality of maintaining real-time control of the physical automation components even when controlling virtually from a cloud computing environment, however, for all the emphasis Appellant places on such real-time control, Appellant has failed to actually recite the term “real-time” or “real time” to describe the virtual automation controller controlling operation of the physical automation component. Examiner notes that MPEP § 2163(I)(B), second paragraph recites “While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure.” In this application, Appellant points to multiple recitations of “critical timing constraints”, “time sensitive” and “time sensitivity”, however, merely having a timing constraint or a function sensitive to time does not expressly, implicitly or inherently require “real-time” performance of the function. For example, a critical time constraint may be that a function is performed by tomorrow, or an hour from now, et cetera but does not, expressly, implicitly or inherently, require real-time performance. A time sensitive function may be constrained similarly.
Moreover, Appellant relies upon their exemplary cheese slicing process to allege real-time performance. However, the allegation refers to virtual automation controller of the virtualized automation control system remotely controlling operation of at least one physical automation control system component in real time”. That is, the claim requires a virtual controller controlling operation of a physical controller in real-time which is not supported by Appellant’s disclosure of transferring of control from one compute node to another.
Further, this recitation relied upon by Appellant refers to a “bumpless transfer”, which in the art is “Bumpless transfer is either a manual or automatic transfer procedure used when switching a PID controller from auto to manual or vice versa” (See “What is PID Controller Bumpless Transfer ?”). That is, a bumbles transfer is switching from a manual control to an automatic control. The claims pertain to automatic control of a physical controller by a virtual controller, and not a switch between an automatic and manual control.
Furthermore, Appellant’s strongest recitation in support of real-time control appears in ¶ [0046], which describes, in a general sense, “Time Sensitive Networking (TSN) … TSN enables real-time Ethernet networking that enables real time control throughout the network” but does not Appellant’s disclosure is devoid of any recitation that control is performed in real-time.
Lastly, as a note instructive to the application of prior art, of the few references to “real time” in the specification, they generally refer to “publish/subscribe to real time data” in ¶ [00126] and ¶ [00128] and “receive/send data (e.g., via point to point communication or through shared real time data bus” in ¶ [00146] and “the monitoring component 1712 can also receive resource usage statistics such as real time CPU and memory usage information” in ¶ [00160] and ¶ [00185] and “real time state data of an application or process can be  maintained in the storage node 2025” in ¶ [00192] and “an analytics engine running on a cloud (e.g., cloud 450 in FIG. 4) that can gather data including monitoring data from the field and convert into actionable information such as diagnostic information real time” in ¶ [00195]. That is, the real-time aspects disclosed pertain to receiving data and monitoring data in real-time and converting the monitored data into actionable information in real-time and do not pertain to real-time control.

Argument has not been found to be persuasive.

B. Dependent claims 2-17 and 45-49 were also rejected under 35 U.S.C. § 112(1) on the ground that they depend from one of the independent claims. Office Action, p. 8. The independent claims, however, have clear written description support in the specification, as set forth above. Accordingly, Appellant respectfully requests the Board also reverse the Office’s rejection of dependent claims 2-17 and 45-49 under 35 U.S.C. § 112(1). Brief pg. 12-13

With regard to point (1. B.), Examiner respectfully disagrees with Appellant.
Claims 2-17 and 45-49 depend from rejected claims and do not resolve the deficiencies thereof. Therefore, they are rejected for at least the same reasons as that claims from which they depend.
Argument has not been found to be persuasive.

A. Bose does not, however, provide a virtual, cloud-based automation control system that operates in place of the control systems. To the contrary, Bose explicitly states that “the approach to real-time control through the cloud computing environment is not practical.” Bose, p. 2, In. 18-19. Brief pg. 9
Bose does not disclose a virtual automation control system. Rather, Bose provides a system for monitoring the data generated by one or more physical assets ... Importantly, Bose does not use the cloud-computing resource to simulate its conventional automation control system (control manager 108). It only simulates the apparatus 106, in order to identify adjustments that that can be made to improve the efficiency.
Nowhere does Bose disclose using the cloud-computing resource to control the physical apparatus 106 in the facility 102. That control function is at all times performed by the conventional automation control system (control manager 108). Bose specifically states that response signals and/or instructions from the cloud-computing resource are “transmitted to the control manager 108” (not to the apparatus 106). Bose, p. 10,11. 8-10. Thus, it is the control manager 108 that actually controls the apparatus 106, not the cloud-computing resource.
The Office contends, as best understood, that the Bose software products 122 do control operation of the apparatus 106, because Bose states:
“The technical platform analyses the areas of the assets 104 where efficiency can be improved and triggers corresponding action/improvement/recommendation signals. Such analysis enables control settings to be reset for example, efficiency targets can be set, predictions can be made, and additionally efficiency implementation plans can be designed.” Office Action, p. 12; Bose, p. 9,11. 17-21.
This statement is not substantial evidence. The word “trigger” simply means to initiate or cause an action. See, e.g., https:/www.memarn-webster.com/dictionarytrigger. At most, a person of ordinary skill in the art might read “trigger” here to mean the Bose software products 122 prompt the control manager 108 to take some action with respect to the apparatus 106. But the software products 122 themselves do not take any action with respect to the apparatus 106. That is done solely by the control manager 108, and in a way, manner, and timing that is solely up to the control manager 108.
The Office also points to the following statement: “the technical platform includes an overall control platform, referred to as “BRAINS.APP” that connects wirelessly to the asset 104.” Office Action, p. 12; Bose, p. 9,11. 21-22. As best understood, the Office appears to imply that a wireless connection allows the software products 122 to control the apparatus 106. Again, this is not substantial evidence. Bose explains two paragraphs down that the wireless connection is being used simply to acquire data from the asset 104. Bose, p. 9,11. 31-34. Brief pg. 13-15

With regard to point (2. A.), Examiner respectfully disagrees with Appellant.
First, Examiner notes that Appellant’s recitation from Bose describing “the approach to real-time control through the cloud computing environment is not practical.” is a passage from the “Background” section 
Appellant begins by alleging that “Bose does not use the cloud-computing resource to simulate its conventional automation control system (control manager 108). It only simulates the apparatus 106, in order to identify adjustments that that can be made to improve the efficiency”. In response to appellant's argument that the references fail to show certain features of appellant' s invention, it is noted that the features upon which appellant relies (i.e., “use the cloud-computing resource to simulate its conventional automation control system”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the 
It is important to note that the claims require only that the virtualized automation control system controls operation at least on physical automation control system component “in place of a physical automation control system or portion thereof ”. This is important because at a minimum, when Bose collects and monitors data and provides feedback and instructions on a real-times basis (Bose in at least page 3 lines 22-30, page 4 lines 3-8 and page 10 lines 8-10), Bose is at least controlling a portion of physical automation control system in real-time because it is sending feedback and instructions based on the collected and monitored data. This is the virtualized automation control system controlling and acting in place of at least the portion of the physical automation control system which would collect and monitor data and formulate what action to take based on that data. That is, Bose’s virtualized automation control system is telling at least a portion of the physical automation control 
Further, Appellant states “Bose specifically states that response signals and/or instructions from the cloud-computing resource are “transmitted to the control manager 108” (not to the apparatus 106). Bose, p. 10,11, 8-10. Thus, it is the control manager 108 that actually controls the apparatus 106, not the cloud-computing resource.” However, the claim does not require that the virtual automation control system controls “apparatus 106” which is a physical device/machines itself. Rather the claim requires that the virtual automation control system “controlling operation or at least one physical automation control system component”. Certainly control manager 108 is a physical automation control system component. Moreover, Appellant alleges that the “control function is at all times performed by the conventional automation control system (control manager 108)”. While it may be control manager 108 directly interacting with apparatus 106, the virtual automation control system is controlling control manager 108, as mentioned previously, which satisfies the claimed controlling of a physical automation control system component.
Furthermore, Appellant appears to agree with Examiner that the virtualized automation control system of Bose controls operation of the control manager 108, see Appellant’s argument above, but contends that this does not meet the claim limitation because the virtual control system does not control the apparatus 106. Examiner refers Appellant to 
Lastly, the above analysis is sufficient to prove Bose teaches the argued limitation, the reference Bose makes to BRAINS.APP (as Appellant argues) merely indicates there is a communication path through which the virtualized control system may directly interact with the asset 104, and components at multiple different layers, however, the above analysis is the basis upon which Bose teaches the limitation.
Argument has not been found to be persuasive.

B. Dependent claims 3, 11, 13, 16, and 45-49 were also rejected as being unpatentable under 35 U.S.C. § 103 over Bose in view of Arora and Gong. Office Action, pp. 15-24. These claims depend from claim 1, however, and are therefore allowable for at least the same reasons as claim 1. Accordingly, Appellant respectfully requests the Board also reverse the Office’s rejection of these dependent claims and rule the claims allowable over the prior art of record. Brief pg. 15-16

With regard to point (2. B.), Examiner respectfully disagrees with Appellant.
Claims 3, 11, 13, 16 and 45-49 depend from rejected claims and do not resolve the deficiencies thereof. Therefore, they are rejected for at least the same reasons as that claims from which they depend.


Kielhofner discloses systems and method for managing and optimizing communication sessions used in the delivery of data (e.g., audio data, audio/video data, electronic file download data, etc.) over third party networks. See, e.g., Abstract. Kielhofner does not, however, disclose or suggest selection of an edge device based on proximity, as recited in claim 2. Rather, the portion of Kielhofner noted by the Office simply discusses factors, including proximity, that the edge device itself can use to determine which communication nodes to route voice data transfer. There is nothing about selection of an edge device in the referenced text. Brief pg. 16


With regard to point (3), Examiner respectfully disagrees with Appellant.
Appellant notes that in Kielhofner it is the edge device choosing a communication node to transfer data through based on the edge device’s proximity to a particular server rather than the claimed selecting the edge device based on its proximity to a particular server and control system component. However, Examiner notes that an “edge device” is merely “Any server or other networking device that is located closer to the client machines rather than being in the backbone of the network” (see “edge device definition”). Therefore, the concept of the edge device of Kielhofner selecting the communication session node (a networking device) based on proximity of the edge device and a voice server is analogous and applicable to the claimed selecting of the edge device based on proximity to a server and an automation control system component.

Argument has not been found to be persuasive.


A. the cited Asenjo paragraphs do not disclose what the Office contends. For example, paragraph [0009] merely describes collecting configuration data for various devices, assets, and systems. Paragraph [0027] simply says machine-executable components, when executed by one or more machines, can cause the machine(s) to perform described operations. Paragraph [0052] mentions using a firewall box to establish a firewall that prevents unauthorized access. There is no evidence, let alone substantial evidence, that any of these paragraphs relate to a cyber security controller providing at least one security policy to a system controller for configuring security of a virtualized automation control system, as recited in claim 43 (and 44). The term “security policy” does not appear in Asenjo.
nowhere does Asenjo disclose or suggest at least one virtual automation controller of the virtualized automation control system remotely controlling operation of at least one physical automation control system component in real time via a second communication network in place of a physical automation control system or portion thereof controlling operation of the at least one physical automation control system component in real time. Therefore, even if this reference discloses what the Office contends, and even assuming the reference could be combined with Bose, Arora, and Gong in the manner argued by the Office, the resulting combination would still- not produce the invention as recited in independent claims 43 and 44. Brief pg. 18-19

With regard to point (4. A.), Examiner respectfully disagrees with Appellant.
Appellant alleges that Asenjo does not teach a “security policy” provided to the system controller. However, in at least ¶ [0052] Asenjo is providing a firewall as a cloud proxy between industrial devices. A firewall is a security policy, thus Asenjo is providing a security policy, and is applicable to the environment of Bose as the firewall of Asenjo serves as a cloud proxy for a set of industrial devices such as those of Bose. Moreover, treating a firewall as a security policy of the cyber security controller is commensurate with Appellant’s disclosure. See instant application ¶ [00155] “At block 1608, the system controller can configure security of the virtualized instance of the functional unit by applying one or more security policies from a cyber security subsystem. In some embodiments, this can include creating a virtualized instance of a security protection system (e.g., a virtual next generation firewall) on the one or more compute nodes based on a security policy”. Thus, applying a firewall 
Appellant’s remaining argument alleges Asenjo does not teach for which Bose has been applied to teach, please see detailed mapping of Bose in the rejection and response to arguments against Bose above.
Argument has not been found to be persuasive.

B. Dependent claims 4-10, 12, and 47-49 were also rejected as being unpatentable under 35 U.S.C. § 103 over Bose in view of Arora and Gong and further in view of Asenjo. Office Action, pp. 26-50. These claims depend from independent claims 1 and 43, however, and are therefore allowable for at least the same reasons as those claims. Accordingly, Appellant respectfully requests the Board also reverse the Office’s rejection of these dependent claims and rule the claims allowable over the prior art of record. Brief pg. 19

With regard to point (4. B.), Examiner respectfully disagrees with Appellant.

Argument has not been found to be persuasive.

Dependent claim 14 was rejected as being unpatentable under 35 U.S.C. § 103 over Bose in view of Arora and Gong and further in view of Bagepalli. Office Action, p. 50. This claim depends from claim 1, however, and Bagepalli fails to disclose the component control limitation recited in claim 1. The Office has not alleged otherwise. Dependent claim 14 is therefore allowable for at least the same reasons as claim 1. Accordingly, Appellant respectfully requests the Board also reverse the Office’s rejection of this dependent claim and rule the claim allowable over the prior art of record. Brief pg. 19

With regard to point (5), Examiner respectfully disagrees with Appellant.
Appellant has not presented an individual argument but has rather relied upon their argument with regard to claim 1. Please refer to rejection of claim 1 and responses above. For at least the same reasons as associated with claim 1, claim 14 so too is the rejection of claim 14 maintained.
Argument has not been found to be persuasive.

Dependent claim 15 was rejected as being unpatentable under 35 U.S.C. § 103 over Bose in view of Arora and Gong and further in view of Jacobson. Office Action, p. 51. This claim depends from claim 1, however, and Jacobson fails to disclose the component control limitation recited in claim 1. The Office again has not alleged otherwise. Dependent claim 15 is therefore allowable for at least the same reasons as claim 1. Accordingly, Appellant respectfully requests the Board also reverse the Office’s rejection of this dependent claim and rule the claim allowable over the prior art of record. Brief pg. 20

With regard to point (6), Examiner respectfully disagrees with Appellant.
Appellant has not presented an individual argument but has rather relied upon their argument with regard to claim 1. Please refer to rejection of claim 1 and responses above. For at least the same reasons as associated with claim 1, claim 15 so too is the rejection of claim 15 maintained.
Argument has not been found to be persuasive.

Dependent claim 17 was rejected as being unpatentable under 35 U.S.C. § 103 over Bose in view of Arora and Gong and further in view of Portolani. Office Action, p. 52. This claim depends from claim 1, however, and Portolani does not disclose the component control limitation recited in claim 1. The Office once again has not alleged otherwise. Dependent claim 17 is therefore allowable for at least the same reasons as claim 1. Accordingly, Appellant respectfully requests the Board also reverse the Office’s rejection of this dependent claim and rule the claim allowable over the prior art of record. Brief pg. 20

With regard to point (7), Examiner respectfully disagrees with Appellant.
Appellant has not presented an individual argument but has rather relied upon their argument with regard to claim 1. Please refer to rejection of claim 1 and responses above. For at least the same reasons as associated with claim 1, claim 17 so too is the rejection of claim 17 maintained.
Argument has not been found to be persuasive.
(3) Conclusion of Examiner’s Answer
For the above reasons, it is believed that the rejection should be sustained.

			Respectfully submitted,

/BRADLEY A TEETS/Primary Examiner, Art Unit 2195                                                                                                                                                                                                                                                                                                                                                                                                           

Conferees:
                                                                                                                                                                                                  /MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195     
                                                                                                                                                                                                   
/Eric C Wai/Primary Examiner, Art Unit 2195                                                                                                                                                                                             

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.